SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1286
CA 15-00899
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, VALENTINO, AND WHALEN, JJ.


TOWN OF PARIS, PLAINTIFF-APPELLANT,

                      V                                          ORDER

MARK PIRGER AND ALISON PIRGER,
DEFENDANTS-RESPONDENTS.


FINER & GIRUZZI-MOSCA, UTICA (STUART E. FINER OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

ANN W. MANION, UTICA, FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Oneida County (Bernadette T. Clark, J.), entered September 24,
2014. The order and judgment, among other things, denied plaintiff’s
request for a permanent injunction.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court.




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court